Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10, drawn to an apparatus, classified in C03B37/035.
II. Claims 11-20, drawn to process, classified in C03B37/02718.

The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the apparatus as claimed can be used to practice another and materially different process, such as heating other materials other than an optical fiber preform, such as a glass preform without a core and clad, a metal, etc.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

• the inventions have acquired a separate status in the art due to their recognized divergent subject matter 
• the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries)
• the prior art applicable to one invention would not likely be applicable to another invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Smit Kapadia on March 21, 2022 a provisional election was made without traverse to prosecute the invention of Group II, claims 11-20.  Affirmation of this s 1-10 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The abstract of the disclosure is objected to because it contains legal phraseology (i.e. “said”), which should be avoided .  Correction is required.  See MPEP § 608.01(b).
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: In paragraph [0005], it appears system (100) should be system (400) since a draw furnace 402 is found in Fig. 4 system (400).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: slow cooling device in claims 11-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 
For claims 14, 18, and 20, the Examiner interprets “the optical fiber” and “said optical fiber” as referencing “a bare optical fiber” in line 2 of claim 11.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “slow cooling device” in claims 11-20 is a relative term which renders the claim indefinite. The term “slow” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Please clarify the term “slow cooling device”.  
Additionally, claim 12 depends from “claim 27”.  There is no claim 27 in the claim set.  Therefore, claim 12 and claims 12, 15-17, and 19, which depend from claim 12 are indefinite.  Additionally, due to the dependency issues of claims 12, 15-17, and 19 there are multiple lack of antecedent basis issues, such as “the bare optical fiber”, “the slow cooling device” “said drawing furnace”, “the optical fiber”, etc.  For Examination purposes, the Examiner will assume claim 12 depends from claim 11.  

For claim 19, line 1, Applicant references “said fluid bearing device”, it is unclear to the Examiner if Applicant is referencing each or all fluid bearing devices of the at least two fluid bearing devices in claim 12.
Claim 20 recites the limitation "said fluid bearing device" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  There are no fluid bearing devices recited in claim 11 from which claim 20 depends.  Further, the process temperature above 400 degrees C is outside the slow cooling device range from 1000 degrees C to 1400 degrees C.  Please clarify claim 20.  
Claim Rejections - 35 USC § 102/Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 11 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Bookbinder et al. (US 2016/0168008 – hereinafter Bookbinder).
Regarding claim 11, Bookbinder (Fig. 5 and [0123]) discloses a method comprising a bare optical fiber (“fiber 438”) drawn from an optical fiber preform (“preform 428”) in a draw furnace 418 and conveyed through a series of fluid bearing devices 440-450 contained within a heated region 455.  This provides for a step of drawing a bare optical fiber from an optical fiber preform within a draw furnace, wherein said optical fiber extends from said draw furnace along a process pathway.  
Bookbinder (Figs. 1 and 5 and [0133]) further discloses conveyance in a heated region 455 to allow for structural relaxation of the fiber with the objective of lowering the fictive temperature of the fiber.  The redirecting by fluid bearing devices in heated region 455 from one direction of conveyance to another direction of conveyance provides for longer residence times of the fiber in the heated region.  Bookbinder ([0134]-[0137]) further discloses a longer path length over a series of one or more heated regions with controlled temperature permits slower cooling of the fiber at a given draw speed and the slower cooling facilitates more complete structural relaxation and discloses the heated region of the furnace for slow cooling maintained at a constant temperature of 900 °C, 1000 °C, 1100 °C, 1200 °C, and 
Bookbinder (Fig. 5) further discloses redirecting the bare optical fiber through the slow cooling device with fluid bearings 440-550, which provides for redirecting through the slow cooling device approximately 11 times, which is within Applicant’s claimed range of at least two times.  
Claims 14, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bookbinder et al. (US 2016/0168008 – hereinafter Bookbinder).
Regarding claim 14, Bookbinder ([0134]) further discloses the path length, temperature profile in the heated region, number and spacing between fluid bearing device and/or temperature of the levitating fluid supplied to the fluid bearing devices can be configured to control the time period over which the fiber temperature is in the range of 1000 degrees C to 1700 degrees C at any given draw speed.  This provides for the same bare optical fiber temperature range within the slow cooling as claimed.  
The time period for any of the foregoing temperature ranges may be at least 0.5 sec, or at least 1.0 sec, or at least 2.0 sec, or at least 4.0 sec, or at least 6.0 sec, or at least 8.0 sec, or at least 10.0 sec at any given draw speed.  Therefore, it would be obvious to a person having ordinary skill in the art, Bookbinder provides for a time overlapping Applicant’s claimed time of at least 0.2 sec.  
Regarding claim 18, Bookbinder ([0139]) further discloses the silica fibers prepared with the methods of the present description provide for fibers having an attenuation of less than 0.18 dB/km at 
Regarding claim 20, Bookbinder ([0114]) further discloses the fluid bearings placed in a furnace to maintain them at high temperatures and discloses heating the fluid bearing to reduce the difference between the levitating fluid and the fiber, and discloses combining the embodiments.  Therefore, it would be obvious to a person having ordinary skill in the art, the fluid bearing placed in the furnace as heated to at least a temperature of the furnace, and with the temperatures of the furnace disclosed as 900 °C, 1000 °C, 1100 °C, 1200 °C, and 1300 °C, the fluid bearing is at least the temperature of the furnace.  The temperatures disclosed provide for the optical fiber exposed to a process temperature above 400 degrees C within fluid bearing devices of Bookbinder.
Claims 12, 13, 15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bookbinder et al. (US 2016/0168008 – hereinafter Bookbinder) as applied to claim 11 above, and further in view of Ishida (US 2020/0180996A1).
Regarding claims 12 and 19, as discussed in the rejection of claim 11 above, Bookbinder discloses the optical fiber is redirected through the slow cooling device at least two times, specifically 11 times, via at least two fluid bearing devices and discloses the fluid bearing devices are within a heated enclosure, as claimed in claim 19.  Bookbinder (Fig. 5 and [0123]) further discloses the plurality of fluid bearings devices operatively coupled to and downstream of a draw furnace.  Bookbinder fails to disclose each of the fluid bearing devices comprise a body having multiple support channels.  However, Ishida (Figs. 2 and 11, abstract, [0032], ) discloses a drawing method and apparatus with non-contact direction changers (i.e. fluid bearings) and the fluid bearings having a body having multiple support channels (1043b, 1043a).  The Examiner has interpreted multiple support channels as channels providing a supporting fluid to support the optical fiber.  The fluid bearings of Ishida perform the same function as the fluid bearings of Bookbinder, specifically redirecting.  Therefore, based on the additional teachings 
Regarding claim 13, as stated in the rejection of claim 11 above, Bookbinder discloses the fluid bearing devices are configured to redirect the bare optical fiber through the slow cooling device to expose the bare optical fiber to the slow cooling device process temperature and as discussed in the rejection of claim 14 above, Bookbinder discloses a residence time of at least 0.5 sec.  Therefore, it would be obvious to a person having ordinary skill in the art, for the method of Bookbinder in view of Ishida wherein the at least two fluid bearing devices are configured to redirect the bare optical fiber through the slow cooling device to expose the bare optical fiber to the slow cooling device process temperature for a residence time of at least 0.5 second, as claimed.
Regarding claim 15, as discussed in the rejection of claim 20 above, Bookbinder ([0114]) further discloses the fluid bearing placed in a furnace to maintain them at high temperatures and discloses heating the fluid bearing to reduce the difference between the levitating fluid and the fiber, and discloses combining the embodiments.  Therefore, it would be obvious to a person having ordinary skill in addition to the maintaining the fluid bearing at high temperatures in the furnace and the fluid bearing can also be heated.  Bookbinder ([0109]) further discloses the fiber bearing devices could redirect the fiber in a vertically upward direction and (Fig. 5 and [0133]) discloses 1st and 2nd conveyance directions redirected to be parallel but not collinear and ([0135]) discloses in addition to vertical and horizontal directions of conveyance other directions including non-horizontal, non-vertical, and arbitrary angles relative to the floor of the facility.  Further, based on the temperatures of the furnace disclosed as 900 °C, 1000 °C, 1100 °C, 1200 °C, and 1300 °C discussed in claim 11 above, it would be obvious the bare optical fiber can be heated by at least 500 degrees C after the bare optical fiber is redirected by the fluid .  
Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bookbinder et al. (US 2016/0168008 – hereinafter Bookbinder) as applied to claim 11 above, and further in view of Ishida (US 2020/0180996A1) as applied to claims 12 and 15 above, and further in view of Bookbinder et al. (US 2017/0073265 – hereinafter Bookbinder2).
Regarding claim 16, Bookbinder fails to disclose the temperature of a fluid bearing device is between 5 degrees C and 450 degrees C.  However, Bookbinder ([0117]) further discloses after the fiber is controllably cooled gradually, the fiber may be directed to additional fluid bearing devices for further controlled cooling or to other process units (e.g. coating units, testing units, or spooling units).  Further, Bookbinder2 (abstract, [0005] and [0082]) further discloses a system and method of drawing an optical fiber that provides for reheating stages for relaxing the glass structure to further increase the time of exposure to temperatures conducive to lower the fictive temperature and multiple cycles of cooling and reheating the fiber to allow the structure of the glass to relax.  Bookbinder further discloses typical temperatures of fibers entering a reheating stage may range 23 degrees C to 600 degrees C, and Bookbinder ([0114]) further discloses heating the fluid bearing to reduce the difference between the levitating fluid and the fiber.  It would be obvious to a person having ordinary skill in the art, the fluid bearing prior to the reheating could be heated to provide for heating prior to entering a reheating stage such that the temperature ranges from 23 degrees C to 600 degrees C, which is within Applicant’s claimed range.
Regarding claim 17, Bookbinder fails to disclose the temperature of the optical fiber leaving the fluid bearing device is between 300 degrees C and 800 degrees C.  However, Bookbinder ([0117]) further discloses after the fiber is controllably cooled in gradually, the fiber may be directed to additional fluid bearing devices for further controlled cooling or to other process units (e.g. coating units, testing units, .  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11 and 20 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 11, and 13 of copending Application No. 17/308,409 (reference application) in view of Bookbinder et al. (US 2016/0168008 – hereinafter Bookbinder). 
Regarding claim 11, claims 1, 8, and 11 of the reference application claims drawing an optical fiber from an optical fiber preform within a draw furnace, drawing the optical fiber through at least one slow cooling device positioned downstream from the draw furnace, the slow cooling device having a process temperature greater than or equal to 800 degrees C and less than or equal to 1600 degrees C.  
Claims 1, 8, and 11 fail to claim a bare optical fiber, the slow cooling device is operatively coupled to the draw furnace, and redirecting the bare optical fiber through the slow cooling device.  However, Bookbinder (Fig. 5 and [0123]) discloses a method comprising a bare optical fiber (“fiber 438”) 
Bookbinder (Figs. 1 and 5 and [0133]) further discloses conveyance in a heated region 455 to allow for structural relaxation of the fiber with the objective of lowering the fictive temperature of the fiber.  The redirecting by fluid bearing devices in heated region 455 from one direction of conveyance to another direction of conveyance provides for longer residence times of the fiber in the heated region.  Bookbinder ([0134]-[0137]) further discloses a longer path length over a series of one or more heated regions with controlled temperature permits slower cooling of the fiber at a given draw speed and the slower cooling facilitates more complete structural relaxation and discloses the heated region of the furnace for slow cooling maintained at a constant temperature of 900 °C, 1000 °C, 1100 °C, 1200 °C, and 1300 °C.  Bookbinder (Fig. 5) further discloses redirecting the bare optical fiber through the slow cooling device with fluid bearings 440-550, which provides for redirecting through the slow cooling device approximately 11 times, which is within Applicant’s claimed range of at least two times.  Based on the additional teachings of Bookbinder, it would be obvious to a person having ordinary skill in the art, drawing a bare optical fiber, the slow cooling device is operatively coupled to the draw furnace, and redirecting the bare optical fiber through the slow cooling device approximately 11 times, which provides for the claimed at least two times.  
Regarding claim 20, claim 13 further claims an optical fiber attenuation of <= 0.18 dB/km at a wavelength of 1550 nm.
This is a provisional nonstatutory double patenting rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HERRING whose telephone number is (571)270-1623. The examiner can normally be reached M-F: EST 6:00am-3:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA L HERRING/               Primary Examiner, Art Unit 1741